Citation Nr: 0807674	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefit programs.



REPRESENTATION

Appellant represented by:  Maine Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  The veteran lacks the mental capacity to manage his own 
affairs.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (2002); 38 C.F.R. §§ 3.159, 
3.353 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that the notice and assistance 
provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.


Law and Analysis

The record reflects that the veteran has been found to be 
incompetent for VA benefits purposes since September 15, 
2004.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

A medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not competent to handle the disbursement of VA 
benefits.  The veteran's posttraumatic stress disorder (PTSD) 
is currently evaluated as 100 percent disabling.  The Board 
also notes that in June 2004 a VA psychologist requested that 
a payee be assigned to assist the veteran in managing his 
funds.  The psychologist explained that the veteran had been 
admitted to a psychiatric inpatient unit in June 2004 with 
chronic and severe alcohol dependence, polysubstance abuse, 
and PTSD.  It was also noted that the veteran was homeless 
and spending a large amount of money to support a substance 
abuse habit.

The same psychologist completed a form in June 2004 in which 
she opined that the veteran did not have the mental ability 
to consistently manage his funds in his own best interest or 
to accept responsibility for his actions.  She also noted 
that the veteran had a limited understanding of the 
consequences of his actions and that he did not conceptualize 
future events and the need to prepare for them.    

A VA examination was subsequently performed in January 2005.  
The examining psychiatrist indicated that the veteran seemed 
capable of managing his funds with the assistance of a legal 
guardian; however, he further stated the veteran would have 
difficulty handling funds on his own.  

In addition, the Board notes that the veteran was 
hospitalized from July 2007 to September 2007 as well as for 
two days in October 2007.  In the October 2007 discharge 
summary, a psychiatrist noted that the veteran had not been 
able to handle his funds well and that he was therefore 
considered incompetent.  The veteran has submitted no medical 
evidence showing otherwise.  Therefore, the Board concludes 
that the medical evidence is clear, convincing, and leaves no 
doubt as to the veteran's incompetency.  As such, the 
preponderance of the evidence is against his claim, and the 
incompetency finding should stand. 


ORDER

Inasmuch as the veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


